TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00153-CV


                                        A. G., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2019-0144A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On March 28, 2019, this Court abated this appeal after appellant informed us that

her pleading entitled, “Notice of Appeal from Associate Judge’s Hearing and Request for

Hearing De Novo,” was mistakenly filed in this Court as a notice of appeal and was instead a

request for the district court to hold a de novo hearing in the Department’s suit seeking

termination of A.G.’s parental rights. We have now received a status report from appellant

indicating that a de novo hearing in the district court is set for April 17, 2019. We have also

learned that the associate judge’s order relates only to one issue in the suit and is thus an

unappealable interlocutory order. An “initial permanency hearing before final order” is set for

July 9, 2019. Under these circumstances, we dismiss this appeal for want of jurisdiction.
                                             __________________________________________

                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: April 5, 2019




                                                2